Citation Nr: 0733841	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-31 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that denied entitlement to nonservice-connected pension.


FINDING OF FACT

On October 24, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 



jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


